Name: 2011/39/EU: Council Decision of 18Ã January 2011 appointing one Austrian member and two Austrian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  parliament;  Europe
 Date Published: 2011-01-22

 22.1.2011 EN Official Journal of the European Union L 19/15 COUNCIL DECISION of 18 January 2011 appointing one Austrian member and two Austrian alternate members of the Committee of the Regions (2011/39/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal from the Austrian Government, Whereas: (1) On 22 December 2009 and 18 January 2010, the Council adopted Decisions 2009/1014/EU and 2010/29/EU appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015 (1). (2) A members seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Franz VOVES. (3) Two alternate members seats have become vacant following the end of the term of office of Mr Hermann SCHÃ TZENHÃ FER and Mr Walter PRIOR, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as a member:  Herr Landesrat Dr Christian BUCHMANN, Landesrat in der SteiermÃ ¤rkischen Landesregierung; and (b) as alternate members:  Frau LandesrÃ ¤tin Mag. Elisabeth GROSSMANN, LandesrÃ ¤tin in der SteiermÃ ¤rkischen Landesregierung,  Herr Klubobmann Christian ILLEDITS, Abgeordneter zum BurgenlÃ ¤ndischen Landtag; Klubobmann der SPÃ -Fraktion. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 18 January 2011. For the Council The President Gy. MATOLCSY (1) OJ L 348, 29.12.2009, p. 22, and OJ L 12, 19.1.2010, p. 11.